Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 4-6, 8, 10, 13-15, 17-18, 21-22, 25 and 37-42 are pending for examination. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-6, 8, 10, 13-15, 17-18, 21-22, 25 and 37-42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5,  8, 10, 13-14, 17-18, 21-22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over HONG (US 2013/0294389) in view of FENG (US 2020/0328850) and further in view of LI (US 2016/0182209).

Regarding claim 1, HONG discloses a method for transmitting Downlink Control Information (DCI) (FIG. 2, DCI 221), comprising:
transmitting the DCI (FIG. 2), wherein the DCI comprises: a first information field indicating a frequency resource occupied by a data resource scheduled by the DCI, and a second information field indicating a time resource occupied by the data resource scheduled by the DCI ([0065], “frequency resource information used for transmitting the E-PDSCH, for example, a range of RBs where at least one data stream transmitted via the E-PDSCH is allocated”, “time resource information used for transmitting the E-PDSCH””, and “RNTI”; see also FIG. 4, [0107], “the base station transmits a group terminal identifier, such as a group C-RNT, to one or more enhanced terminals”).

HONG does not expressly disclose: wherein the time resource occupied by the data resource scheduled by the DCI comprises: 
a quantity of symbols occupied by the data resource scheduled by the DCI, and a start symbol index of the symbols; or
a length of a Transmission Time Interval (TTI) for data transmission scheduled by the DCI, and a time domain start position of the data transmission.

However, FENG teaches: wherein the time resource occupied by the data resource scheduled by the DCI comprises: 
a length of a Transmission Time Interval (TTI) for data transmission scheduled by the DCI (see [0057], “DCI is present in a USS of the PDCCH in the target subframe, the first DCI including a specific information field, the specific information field being used to indicate the length of the TTI of the PDSCH scheduled by the first DCI”; see also Claim 32).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of FENG as mentioned above to the method of HONG, in order to provide a method and terminal for data transmission, capable of using various TTIs to transmit data on the same carrier as suggested by FENG (see [0004]-[0018]).

Modified HONG does not disclose wherein the time resource occupied by the data resource scheduled by the DCI comprises: 
a quantity of symbols occupied by the data resource scheduled by the DCI, and a start symbol index of the symbols; or
and a time domain start position of the data transmission.

LI disclosed wherein the time resource occupied by the data resource scheduled by the DCI comprises: 
a quantity of symbols occupied by the data resource scheduled by the DCI, and a start symbol index of the symbols ([0011-0013]: The PDCCH is used to bear Downlink Control Information… The time-domain position starts from the first symbol of the downlink subframe, and the number of symbols occupied is indicated by the PCFICH); or
and a time domain start position of the data transmission ([0011-0013]: The time-domain position starts from the first symbol of the downlink subframe; Knowing the number of PDCCH symbols is equivalent to knowning the time domain starting symbol position of the PDSCH in the same subframe).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of LI as mentioned above to the method of modified HONG, in order to provide a method and terminal for data transmission, capable of using various TTIs to transmit data on the same carrier and determiner the time domain starting position using the first symbol of the numbers of symbols in the subframe as disclosed by LI (see [0011-0013]).

Regarding claim 8, modified HONG discloses the method according to claim 1. HONG discloses wherein before the DCI is transmitted, the method further comprises: 
allocating, by a base station, transmission resources for the N scheduled users (see [0065], “to support a multiple user-multiple input multiple output (MU-MIMO) transmission in the E-PDSCH”; [0066], “a terminal identifier of a terminal where DCI for the E-PDSCH is allocated … the terminal identifier may be a cell Radio Network Temporary Identifier (C-RNTI),”, wherein at least one user is scheduled; see also FIG. 4, [0107], “the base station transmits a group terminal identifier, such as a group C-RNT, to one or more enhanced terminals”; see also [0081], “a group terminal identifier, such as a group C-RNTI, which is commonly shared by all the enhanced terminals”) and/or 
after the DCI is transmitted, the method further comprises: transmitting, by a base station, data with the N scheduled users over allocated transmission resources (see FIG. 2, PDSCH, and FIG. 5 or FIGS. 9A and 9B).

Regarding Claim 10, HONG discloses a method for transmitting Downlink Control Information (DCI) (FIG. 2, DCI 221), comprising:
receiving the DCI (FIG. 9A, [0137]-[0146]), wherein the DCI comprises: a first information field indicating a frequency resource occupied by a data resource scheduled by the DCI, and a second information field indicating a time resource occupied by the data resource scheduled by the DCI ([0065], “frequency resource information used for transmitting the E-PDSCH, for example, a range of RBs where at least one data stream transmitted via the E-PDSCH is allocated”, “time resource information used for transmitting the E-PDSCH””, and “RNTI”; see also FIG. 4, [0107], “the base station transmits a group terminal identifier, such as a group C-RNT, to one or more enhanced terminals
transmitting or receiving date over the data resource scheduled by the DCI (see [0027], “decoding, based on the multiple pieces of decoded target control information, at least one data stream received from the E-PDSCH or a physical downlink shared channel (PDSCH)”, also in [0035], [0057], FIG. 9A and [0138]).

HONG does not expressly disclose: wherein the time resource occupied by the data resource scheduled by the DCI comprises: 
a quantity of symbols occupied by the data resource scheduled by the DCI, and a start symbol index of the symbols; or
a length of a Transmission Time Interval (TTI) for data transmission scheduled by the DCI, and a time domain start position of the data transmission.

However, FENG teaches: wherein the time resource occupied by the data resource scheduled by the DCI comprises: 
a length of a Transmission Time Interval (TTI) for data transmission scheduled by the DCI (see [0057], “DCI is present in a USS of the PDCCH in the target subframe, the first DCI including a specific information field, the specific information field being used to indicate the length of the TTI of the PDSCH scheduled by the first DCI”; see also Claim 32).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of FENG as mentioned above to the see [0004]-[0018]).

Modified HONG does not disclose wherein the time resource occupied by the data resource scheduled by the DCI comprises: 
a quantity of symbols occupied by the data resource scheduled by the DCI, and a start symbol index of the symbols; or
and a time domain start position of the data transmission.

LI disclosed wherein the time resource occupied by the data resource scheduled by the DCI comprises: 
a quantity of symbols occupied by the data resource scheduled by the DCI, and a start symbol index of the symbols ([0011-0013]: The PDCCH is used to bear Downlink Control Information… The time-domain position starts from the first symbol of the downlink subframe, and the number of symbols occupied is indicated by the PCFICH); or
and a time domain start position of the data transmission ([0011-0013]: The time-domain position starts from the first symbol of the downlink subframe; Knowing the number of PDCCH symbols is equivalent to knowning the time domain starting symbol position of the PDSCH in the same subframe).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of LI as mentioned above to the method of modified HONG, in order to provide a method and terminal for data transmission, capable of using various TTIs to transmit data on the same carrier and determiner the time domain starting position using the first symbol of the numbers of symbols in the subframe as disclosed by LI (see [0011-0013]).

Regarding Claim 17, modified HONG discloses the method according to claim 10,  wherein after the DCI is received, the method further comprises: receiving or transmitting data over a transmission resource allocated by a base station (HONG: FIG. 9A or 9B, steps 923 or 961).

Regarding Claim 18,  HONG  discloses a base station (FIG. 1, [0055]), comprising at least one processor and a memory (FIG. 10, [0167], “microprocessor”, “a flash memory device”); wherein the memory is configured to store computer readable program codes (see [0169]), and the at least one processor is configured to execute the computer readable program codes (see [0169]) to:
transmit Downlink Control Information (DCI) (FIG. 2), wherein the DCI comprises: a first information field indicating a frequency resource occupied by a data resource scheduled by the DCI, and a second information field indicating a time resource occupied by the data resource scheduled by the DCI ([0065], “frequency resource information used for transmitting the E-PDSCH, for example, a range of RBs where at least one data stream transmitted via the E-PDSCH is allocated”, “time resource information used for transmitting the E-PDSCH””, and “RNTI”; see also FIG. 4, [0107], “the base station transmits a group terminal identifier, such as a group C-RNT, to one or more enhanced terminals”).

HONG does not expressly disclose: wherein the time resource occupied by the data resource scheduled by the DCI comprises:
a quantity of symbols occupied by the data resource scheduled by the DCI, and a start symbol index of the symbols; or
a length of a Transmission Time Interval (TTI) for data transmission scheduled by the DCI, and a time domain start position of the data transmission.

However, FENG teaches: wherein the time resource occupied by the data resource scheduled by the DCI comprises: 
a length of a Transmission Time Interval (TTI) for data transmission scheduled by the DCI (see [0057], “DCI is present in a USS of the PDCCH in the target subframe, the first DCI including a specific information field, the specific information field being used to indicate the length of the TTI of the PDSCH scheduled by the first DCI”; see also Claim 32).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of FENG as mentioned above to the method of HONG, in order to provide a method and terminal for data transmission, capable of see [0004]-[0018]).

Modified HONG does not disclose wherein the time resource occupied by the data resource scheduled by the DCI comprises: 
a quantity of symbols occupied by the data resource scheduled by the DCI, and a start symbol index of the symbols; or
and a time domain start position of the data transmission.

LI disclosed wherein the time resource occupied by the data resource scheduled by the DCI comprises: 
a quantity of symbols occupied by the data resource scheduled by the DCI, and a start symbol index of the symbols ([0011-0013]: The PDCCH is used to bear Downlink Control Information… The time-domain position starts from the first symbol of the downlink subframe, and the number of symbols occupied is indicated by the PCFICH); or
and a time domain start position of the data transmission ([0011-0013]: The time-domain position starts from the first symbol of the downlink subframe; Knowing the number of PDCCH symbols is equivalent to knowning the time domain starting symbol position of the PDSCH in the same subframe).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of LI as mentioned above to the method of see [0011-0013]).

Regarding Claims 4, 13 and 21, modified HONG discloses the method according to claims 1, 10 and 18.  HONG discloses wherein the third information field indicates user identifiers of the N scheduled users (see [0065], “RNTI”, “a terminal identifier of a terminal where DCI for the E-PDSCH is allocated”, wherein at least one user is scheduled; see also FIG. 4, [0107], “the base station transmits a group terminal identifier, such as a group C-RNT, to one or more enhanced terminals”).

Regarding Claims 5, 14 and 22,  modified HONG discloses the method according to claims 1, 10 and 18. HONG discloses wherein the DCI further comprises one or any combination of following information fields:
a fourth information field indicating a Modulation and Coding Scheme (MCS), or a group of MCSs ([0075], “information associated with a transport format, such as modulation and coding schemes”);
a fifth information field indicating a piece of or a group of pieces of multi-input multi-output channel information ([0065], “multiple output (MU-MIMO) transmission in the E-PDSCH”);
a sixth information field indicating a Hybrid Automatic Repeated Request (HARQ) process identifier or a group of HARQ process identifiers ( [0075], “hybrid automatic repeat request (H-ARQ) information, such as a H-ARQ process ID”); or
a seventh information field indicating a piece of or a group of pieces of Acknowledgement/Non-acknowledgement (ACK/NACK) information of an uplink Hybrid Automatic Repeated Request (HARQ); 

Regarding claim 25, modified HONG discloses the base station  according to claim 18. HONG further discloses wherein the at least one processor is further configured to execute the computer readable program codes to:
allocate transmission resources for the N scheduled users ([0065], “RNTI”, “a terminal identifier of a terminal where DCI for the E-PDSCH is allocated”, wherein at least one user is scheduled; see also FIG. 4, [0107], “the base station transmits a group terminal identifier, such as a group C-RNT, to one or more enhanced terminals”); and/or 
after the DCI is transmitted, the method further comprises: transmit data with the N scheduled users over allocated transmission resources (see FIG. 2, PDSCH, and FIG. 5 or FIGS. 9A and 9B).

Claims 6, 15 and 37-42 are rejected under 35 U.S.C. 103 as being unpatentable over HONG, FENG and LI as applied in Claims 1, 10 and 18, and further in view of YI (US 2015/0195069).

Regarding Claims 6 and 15, modified HONG discloses the method according to claims 5 and 14.  Modified HONG does not disclose wherein the seventh information field exists in DCI for scheduling uplink transmission.  However, YI teaches: wherein the seventh information field exists in DCI for scheduling uplink transmission (see YI: [0287]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include YI’s teachings in the method of modified HONG, in order to provide a method for performing data communications, for example, increasing data communication coverage, as suggested by YI (see [0009]-[0013]). 

Regarding Claims 37 and 39 and 41, modified HONG discloses the method according to claims 1, 10 and 19.  Modified HONG does not disclose: wherein the frequency resource occupied by the data resource scheduled by the DCI comprises:
wherein the frequency resource occupied by the data resource scheduled by the DCI comprises:
a quantity of resource blocks occupied by the data resource scheduled by the DCI; or
a quantity of resource blocks occupied by the data resource scheduled by the DCI, and a resource start position of the resource blocks; or
a quantity of resource elements occupied by the data resource scheduled by the DCI; or
a quantity of resource elements occupied by the data resource scheduled by the DCI, and a start index of the resource elements; or
a quantity of sub-carriers occupied by the data resource scheduled by the DCI; or a quantity of sub-carriers occupied by the data resource scheduled by the DCI, and a start index of the sub-carriers.

However, YI teaches: wherein the frequency resource occupied by the data resource scheduled by the DCI comprises:
a quantity of resource blocks occupied by the data resource scheduled by the DCI (FIG. 23, [0287], “PUSCH_RB_NUM is the total number of RBs in the overall PUSCH resource region allocated by the base station”); or
a quantity of resource blocks occupied by the data resource scheduled by the DCI, and a resource start position of the resource blocks (see FIG. 23, [0287], “The RB set allocated to each terminal 2310, 2320, and 2330 may be … PUSCH_RB_NUM is the total number of RBs in the overall PUSCH resource region allocated by the base station, RB_RIV the start RB index of the overall PUSCH resource region allocated by the base station, and L CRBS the length of DCI format”); or
a quantity of resource elements occupied by the data resource scheduled by the DCI (see FIG. 23, [0287], “the total number of RBs in the overall PUSCH resource region allocated by the base station”); or
a quantity of resource elements occupied by the data resource scheduled by the DCI, and a start index of the resource elements (see FIG. 23, [0287], “The RB set allocated to each terminal 2310, 2320, and 2330 may be … PUSCH_RB_NUM is the total number of RBs in the overall PUSCH resource region allocated by the base station, RB_RIV the start RB index of the overall PUSCH resource region allocated by the base station, and L CRBS the length of DCI format”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include YI’s teachings in the method of modified HONG, in order to provide a method for performing data communications, for example, increasing data communication coverage, as suggested by YI (see [0009]-[0013]). 

Regarding Claims 38, 40 and 42, modified HONG discloses the method according to claims 1, 10 and 18.  HONG discloses the DCI further comprises: a third information field indicates user identifiers of the N scheduled users, wherein N is an integer greater than or equal to 1 (see [0065], “to support a multiple user-multiple input multiple output (MU-MIMO) transmission in the E-PDSCH”; [0066], “a terminal identifier of a terminal where DCI for the E-PDSCH is allocated … the terminal identifier may be a cell Radio Network Temporary Identifier (C-RNTI),”, wherein at least one user is scheduled; see also FIG. 4, [0107], “the base station transmits a group terminal identifier, such as a group C-RNT, to one or more enhanced terminals”; see also [0081], “a group terminal identifier, such as a group C-RNTI, which is commonly shared by all the enhanced terminals”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN

Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
December 8, 2021